                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

NICK COWSER and LAURA POTTS-COWSER,

Plaintiffs,

v.                                                           Case No. 19-996 JPG/RJD

FRESZNO LUNDY and LUNDY TRUCKING,
LLC,

Defendants.


                            MEMORANDUM AND ORDER

        In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend,

559 U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it”). The Court has noted

the following defects in the jurisdictional allegations of the Notice of Removal (Doc. 1)

filed by defendants Freszno Lundy and Lundy Trucking, LLC:

        Failure to allege the citizenship of each member of an unincorporated
        association. To determine if complete diversity exists, the Court must examine the
        citizenship of each member of a limited liability company. See Carden v. Arkoma
        Assocs., 494 U.S. 185, 195-96 (1990); Belleville Catering Co. v. Champaign Market
        Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003) (partnerships and limited liability
        companies are citizens of every state of which any member is a citizen); Indiana
        Gas Co. v. Home Ins. Co., 141 F.3d 314, 316 (7th Cir. 1998). The relevant pleading
        must affirmatively allege the specific states of citizenship of each member of the
        limited liability company.

        Defendants state Lundy Trucking, LLC is a limited liability company and its

principal place of business is in the State of Georgia, but this is not enough. Defendants

must allege each member of the LLC and their citizenship.
The Court hereby ORDERS Defendants shall have up to and including September 25,

2019 to amend the faulty pleading to correct the jurisdictional defects. See 28 U.S.C. §

1653. Failure to cure the noted defects will result in remand of this case for lack of subject

matter jurisdiction. Amendment of the faulty pleading to reflect an adequate basis for

subject matter jurisdiction will satisfy this order. Plaintiffs are directed to consult Local

Rule 15.1 regarding amended pleadings and need not seek leave of Court to file such

amended pleading.

IT IS SO ORDERED.
DATED: September 16, 2019

                                               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
